DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on January 29, 2021.
Claims 1-4, 11-14, and 17-22 are amended. Claims 1-23 are currently pending and have been examined.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter (process), as claim 11 is directed to a method comprising a series of steps; claims 1 and 17 is directed to a system and apparatus compromising a series of components. Therefore, the claims are directed to a statutory 

Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of receive personal user information, performing pre-screening processing, and generating a result whether or not the user is included in the list of users.  In other words, the claim describes a process of analyzing the user information to a list of users who have been pre-approved to receive a credit offer and offering pre-approved credit to the identified individuals.  The recited step, as drafted, is process that, under its broadest reasonable interpretation, is a method of mental process, but for the recitation of generic computer components. That is, other than reciting the generic computer component such as “the communication circuit”, “memory”, “control circuitry”, and “the remote computing terminal” nothing in the claim element precludes the step from practically being performed in the human mind. The focus of the claim is not an improvement of in computers as tools, but on certain independently abstract ideas that use computer as tools. In context of this claim encompasses receiving information, processing (performing) user information, generating result to the customer based on analyzed user information such that a human manually performing the steps.  The recitation of the generic computer components does Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. In particular, the claim recites following additional elements – “first widget”, “second widget”, “memory”, “the communication circuit”, “control circuitry”, and “the remote computing terminal” to perform the “generating”, “receiving”, “retrieving”, and “providing” in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claim recites additional limitation of using computer components to perform the steps in an online (network) environment. The processors in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of generating data, providing (displaying) data, retrieving data, generating (processing) data based on user information which are mere extra-solution activities. Also, the online (data network) limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. Applicant has not identified any improved technological result attributable to the claimed invention that how those additional elements such as “first widget”, “second widget”, “memory”, “the communication circuit”, “control circuitry”, and “the remote computing terminal” integrated into technical improvement. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of generating data, providing (displaying) the first interface data, receive a first set of user information, retrieving data from a database, generating (processing) a first result, generating second interface data, and providing the second interface data were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B. The background of the specification does not provide any indication that the additional elements are anything other than a generic, off the shelf computer component, and the Electric Power Group, LLC v. Alstom S.A, and Ameranth, court decisions cited in MPEP 2106.05 (g) indicate that displaying data is well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here).  The disclosure does not provide any indication that computing components (processors) are anything other than generic processors, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2.

Dependent claim 2 recites the records database. While this descriptive element may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

 Dependent claims 3, 12, and 21 recite generate an application programming interface (API) request based on the received user information; and send the API request to the records database. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “control circuitry” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 4, 13, and 22 recite identify the one or more qualifying criteria; and perform the pre-screening processing to determine the list of users that satisfy the one or more qualifying criteria. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “control circuitry” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 5 and 23 recite wherein the first set of user information comprises one or more of a name and a social security number. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 


Dependent claims 7 and 15 recite wherein: the control circuitry is further configured to receive, via the second widget, the second set of user information; and the second set of user information comprises one or more of a name, residential address, e-mail address, and social security number. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “control circuitry” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.


Dependent claims 8 and 16 recite wherein the control circuitry is further configured to: generate a second result via comparing the second set of personal user information to stored user information; generate third interface data, the third interface data comprising a third widget including an indication of the second result; and provide the third interface data to the remote computing terminal. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “control circuitry” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 9 recites wherein the second interface data comprises a hyperlink to one of a first web page for facilitating acceptance of the offer and a second web page for facilitating an application process for a second offer. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to 

Dependent claim 10 recites wherein the control circuitry is further configured to: generate a fraud result based on one or more of a location associated with the first interface data, an internet protocol (IP) address associated with the first interface data, and a determination that the first interface data is identical to one or more previously received interface data sets; and generate the second interface data, the second interface data comprising a second widget indicating that an offer was not found. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “control circuitry” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 18 recites wherein the result output data comprises a graphical interface comprising a widget including the indication of the first result. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 19 recites wherein the result output data comprises audio data. While these descriptive elements may provide further helpful context for the claimed invention, 

Dependent claim 20 recites wherein the first inquiry comprises audio data received from at least one of an interactive voice response (IVR) system, chatbot, or smart voice controller wherein the result output data comprises audio data. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Independent claims 11 and 17 recite method and apparatus equivalents of claim 1 respectively and are similarly rejection using the same rationale as claim 1, supra.

      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
     nonobviousness.


Claims 1-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US10678894) in view of Liptak et al (US2015/0371335), hereinafter Liptak.
Regarding Claim 1, 11, and 17 
Yin, as shown, discloses the following limitations:
generate first interface data, the first interface data comprising a first widget configured to receive user information; 
providing, using the communication circuit, the first interface data to a remote computing terminal; (see at least [Col 7, line 30-37, line 44-50]. Yin discloses that the content provisioning system may in turn identify content to provide (generate interface data) to the mobile device (remote computing terminal). The particular content may be identified (from a collection of a plurality—thousands or millions—of available content items) and customized for the user based on attributes associated with the user that are determined based on the initial communication with or the content provisioning system. The content may include content which only prequalified users may receive. For example, a credit providing entity may transmit a credit offer specific to the user.)
receive, via the first widget, a first set of user information from the remote computing terminal, the first set of user information identifying a user; (see at least [Col 17, line 39-45]. Yin discloses that the identity confirmation device may be further configured to cause presentation (displaying) of a user interface to collect (receiving) one or more additional elements of information to identify the user.)
retrieve data from a records database, the data including a list of users who have been previously identified, by performing pre-screening processing, as satisfying one or more qualifying criteria to receive an offer; 
generate a first result via comparing the first set of user information to the list of users who have been previously identified as satisfying the one or more qualifying criteria, the first result indicating whether or not the user is included in the list of users; (see at least [Col 20, line 1-10], [Col 26, line 11-20]. Yin discloses that the request transmitted at block may cause the display of a data collection user interface to receive and transmit a value for the requested data type or field to the system. Identify the user and determine (retrieving data from a database) that the user is qualified to receive particular content, such as a credit prequalification offer that is tailored to the user. Receiving the information may include retrieving user information from the user history data store.)
generate second interface data, the second interface data comprising a second widget including an indication of the first result; 
See at least [Col 20, line 10-31]. Yin discloses that a user interface element that, when activated, causes transmission of a message to the content provisioning system requesting identification of current credit offers for the user.)
Yin, as shown, disclose all the limitations above but fails to disclose that the first widget being configured to be implemented across multiple architectures.
Liptak discloses the following limitation:
The first widget being configured to be implemented across multiple architectures (see at least [0033].  Liptak disclose that the user interface is a portal viewable (implement) by any of the participants through multiple platforms such as via a computer over an internet connection, on a mobile device using an app, or by an app on a tablet.)
 It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified the first widget being configured to be implemented across multiple architectures because doing so utilizing computing resources to different configurable hardware.

Regarding Claim 2
Yin, as shown, discloses the following limitations:
The system of Claim 1, further comprising: the records database. (see at least [Col 3, line 16-21], [Col 12, line 22-26]. Yin discloses that a content provisioning entity (also referred to herein as a “content provisioning system”, or simply “the system) is generally an entity and/or associated computing systems that maintain and/or have access to regulated user data that is usable to identify users that qualify for a particular product or service.  The system may information data store to identify a candidate list of individual users (database) matching the already known data attributes, as well as additional attributes about each candidate user.)

Regarding Claim 3, 12, and 21
Yin, as shown, discloses the following limitations: 
The system of Claim 1, wherein the control circuitry is further configured to: 
generate an application programming interface (API) request based on the received user information; 
and send the API request to the records database. (see at least [Col 18, line 26-33]. Yin discloses that the set of information may be accompanied by a confidence score indicating the likelihood that a given set of information is associated with input the user information. In some embodiments, third parties (e.g., entities that require consumers to provide PII to determine eligibility or enroll in a service) may leverage the prefill technology using an API that facilities direct communication with the content generator.)

Regarding Claim 4, 13, and 22
Yin, as shown, discloses the following limitations: 
The system of Claim 1, wherein the control circuitry is further configured to: identify the one or more qualifying criteria; and perform the pre-screening processing to determine the list of users that satisfy the one or more qualifying criteria; 
 (see at least [Col 7, line 37-49]. Yin discloses that the user attributes may include attributes such as information from a mobile carrier (e.g., Verizon, Sprint, AT&T, etc.) regarding the user, information known to the offer provider (e.g., a financial institution that wants to provide credit offers to qualifying users) about the user, and/or information guarding the user that is accessed from one or more third party systems (e.g., credit data of the user that is received from a credit bureau). The content may include content which only prequalified users may receive. For example, a credit providing entity may transmit a credit offer specific to the user. In one embodiment, credit offers may be stored in a data storage medium accessible by the content provisioning system.)

Regarding Claim 5 and 23
Yin, as shown, discloses the following limitations: 
The system of Claim 1, wherein the first set of user information comprises one or more of a name and a social security number. (see at least [Col 10, line 21-30]. Yin discloses that an interactive technology that takes first/last name as its primary input may be provided. Analysis of the half billion identities, such as stored in a credit header file, indicates that virtually all identities in the US can be accurately determined by triangulating ZIP code, date of birth, and last four digits of a Social Security number (SSN). Moreover, the vast majority of individuals can be identified based on 1 or 2 of those element.)

Regarding Claim 6 and 14
Yin, as shown, discloses the following limitations: 
The system of Claim 1, wherein: 
the first result is indicative of a positive match; 
(see at least [Col 6, line 65-67; Col 7, line 1-5], [Col 9, line 41-52]. Yin discloses that an entity may request pre-validation of a specific user for one or more credit products. A credit file for the specific user may be pulled, the credit data assessed based on publication criteria (or factors) and the requesting entity notified if the specific user met the publication criteria. Such pre-validation processes work well for providing offers (e.g., credit card offers) to known individuals. Authentication of a user is performed by first determining an initial, narrow, set of potential users associated with the detected user device. In such instances, the system may be configured to identify a minimal set of questions to present via the mobile device of a target to accurately confirm the user's identity. For example, if the location information (e.g., postal code) narrows the potential users to person A and person B, the system may then look for specific differences in attributes of person A and person B, such as may be stored in records for person A and person B (e.g., credit records of the two users). For example, if person A and Person B reside in different states, the system may determine that obtaining the state of residence from the user is sufficient to uniquely identify the user.)

Regarding Claim 7 and 15
Yin, as shown, discloses the following limitations: 
The system of Claim 6, wherein: 
the control circuitry is further configured to receive, via the second widget, the second set of user information; 
(see at least [Col 5, line 10-20]. Yin discloses that depending on the embodiment, and on the combination of user data that might be provided to a third party, PII may include first and/or last name, middle name, address, email address, social security number, IP address, passport number, vehicle registration plate number, credit card numbers, date of birth, telephone number for home/work/mobile. User identifiers that are used to identify a user within a particular database, but that are not usable by third parties (e.g., other entities) to uniquely identify the user may not be considered PII.)

Regarding Claim 8 and 16
Yin, as shown, discloses the following limitations: 
The system of Claim 7, wherein the control circuitry is further configured to: 
generate a second result via comparing the second set of personal user information to stored user information; 
generate third interface data, the third interface data comprising a third widget including an indication of the second result; 
and providing the third interface data to the remote computing terminal. (see at least [Col 11, line 53-67; Col 12, line 1-13]. Yin discloses that if the user is browsing a car dealership, a QR code or other scannable identifier (e.g., barcode, radio frequency identification tag, near field communication tag, beacon, etc.) may be scanned or otherwise detected using the user's mobile device. Upon detection, the mobile device may initiate a software application which thereby transmits information to the content provisioning system for application of publication criteria of one or more offer providers, such as a credit pre-qualification process that initially requires user authentication. For example, when a QR code is scanned by a mobile device, the QR code may include information to initiate the SMS feature of the mobile device. The decoded QR code information may include a “TO” number and a message to send. In some embodiments, the message is automatically sent by the user device to the content provisioning system, while in other embodiments the message may be automatically generated and the user only needs to send the pre-populated message (e.g., my pushing a “send” button on the user device). In implementations including beacons, a beacon signal may enable an automated (e.g., push) type notification to the mobile device. In the case of a beacon, the system may previously know some information about the user of the mobile device by virtue of the presence information (e.g., current location, previous location, duration at a given location, etc.) presented during the interaction between the beacon and the mobile device. In some implementations, the QR code may launch a web browser and direct it to a specific web address.)

Regarding Claim 9
Yin, as shown, discloses the following limitations: 
The system of Claim 1, wherein the second interface data comprises a hyperlink to one of a first web page for facilitating acceptance of the offer and a second web page for facilitating an application process for a second offer. (see at least [Col 12, line 1-12]. Yin discloses that the message may be automatically generated and the user only needs to send the pre-populated message (e.g., my pushing a “send” button on the user device). In implementations including beacons, a beacon signal may enable an automated (e.g., push) type notification to the mobile device. In the case of a beacon, the system may previously know some information about the user of the mobile device by virtue of the presence information (e.g., current location, previous location, duration at a given location, etc.) presented during the interaction between the beacon and the mobile device. In some implementations, the QR code may launch a web browser and direct it to a specific web address.)

Regarding Claim 10
Yin, as shown, discloses the following limitations: 
The system of Claim 1, wherein the control circuitry is further configured to: 
generate a fraud result based on one or more of a location associated with the first interface data, an internet protocol (IP) address associated with the first interface data, and a determination that the first interface data is identical to one or more previously received interface data sets; 
and generate the second interface data, the second interface data comprising a second widget indicating that an offer was not found. (see at least [Col 16, line 60-67; Col 17, line 1-16]. Yin discloses that a beacon may transmit location information that can be received by the mobile device 102 and used to identify a location of the mobile device 102. The geofencing information may include an identifier of the beacon which can then be used to look up a location associated with the beacon. In some implementations, the location services may include a global positioning service (GPS). The GPS signals provide a way for the mobile device 102 to identify its current location. Location may also or alternatively be determined based on the access point 114 location or address information (e.g., IP address) of the wide area network router. In some implementations, the information provided to the identity confirmation device 155 may not be sufficient to uniquely identify a user of the mobile device 102. In such instances, the identity confirmation device 155 may be further configured to cause presentation of a user interface to collect one or more additional elements of information to identify the user as described here.)

Regarding Claim 18
Yin, as shown, discloses the following limitations: 
The apparatus of Claim 17, wherein the result data comprises a graphical interface comprising a widget including the indication of the first result. (see at least [Col 2, line 47-60]. Yin discloses that various embodiments may also pre-populate an online application for credit, initiate review of the credit application, and/or provide the user with information regarding the approved credit request. In certain embodiments discussed herein, additional features are included for confirming the predicted identity by asking a dynamically identified, limited set of questions that can solicit responses usable to uniquely identify the user.)



Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US10678894) in view of Liptak et al (US2015/0371335), further in view of Baldwinet et al (US2007/0208816), hereinafter Baldwin.
Regarding claim 19 and 20 

Baldwin discloses the following limitation:
The apparatus of Claim 17, wherein the result data comprises audio data.
The first inquiry comprises audio data received from an interactive voice response (IVR) system, chatbot, or smart voice controller (see at least [0042] and [0073].  An IM client is any program that displays a user list (e.g., “buddy list,” “contact list,” “address list,” etc.) and can initiate functions such as real-time or non-real-time text or voice chats, phone calls, video conferences, e-mail, or similar. In step 480, the initiating user establishes a session with call center 180. For example, a session may be established via a wireless or wireline telephone call or an electronic “chat” mechanism. The session may be with a call center employee or with an interactive voice response (IVR) unit. Alternatively, a chatbot automated text response system may be employed.)
 It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified to implement audio data with IVR system because doing so it offers lower cost for customer service and streamlined business process so that it can deliver actionable reminders to the customers.

Response to Arguments
Applicant's arguments regarding Claim Rejections - 35 USC § 101 filed on January 14, 2021 have been fully considered but they are not persuasive.



Applicant’s arguments with respect to claims 1-23 through have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s other arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner, Olabode Akintola can be reached on 571-272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C./Examiner, Art Unit 3691

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691